PETROPLUS, JUDGE:
Claimant sustained damages to the tires and the right side of her automobile as the result of striking a protruding wooden structure, constituting a part and extension of a walk-way on the Goff Plaza Bridge in Clarksburg, West Virginia. The bridge was under the care and supervision of the respondent, The West Virginia Department of Highways (formerly The State Road Commission).
The facts developed at the hearing established that the claimant was driving her automobile over the bridge at night on August 17, 1968, when another car turning onto the bridge slightly crowded her causing her to move to the extreme right of her lane of travel in order to avoid a collision. She struck an obstruction extending eight to ten inches beyond the normal curbing into the traveled lane, which obstruction was an unpainted wooden beam, crude in design and dark with age. The area was unlighted and no sign or warning indicated the presence of a hazard.
Photographs of the structure clearly reveal a hazardous condition which in the opinion of the Court the respondent knew or by the exercise of a casual inspection should have known, would expose a traveling motorist to unreasonable risk. On impact, the right front tire of the vehicle blew out, the right rear tire was damaged and the front alignment of the automobile had to be restored by repairs. The total amount of damage was $139.88.
Upon this evidence, the Court finds that the respondent’s negligence in failing to remove the hazard or, at least, to give *148notice that the hazard existed by warning light or sign was the proximate cause of the damage, and there being no evidence of contributory negligence on the part of the claimant, an award is made to her in the amount of $139.88, the claim being one which in the opinion of the Court, the State in equity and in good conscience should pay.
Claim allowed in the amount of $139.88.